September 27, 2007 Board of Directors MEDirect Latino, Inc. 2101 West Atlantic Boulevard, Suite 101 Pompano Beach, FL 33069 Re:Resignation of Raymond J. Talarico, Board of Directors, MEDirect Latino Inc. Via: Fax & Email Dear MEDirect Latino (Company), Board of Directors, Granite Creek Partners: Please accept my resignation from the Board of Directors of MEDirect Latino Inc., as defined under the Standstill Agreement, executed between the parties addressed. While I believe in and fully support the Standstill Agreement, and will continue to act in good faith, I do not support the current direction of the Company, and without acting contrary to the Standstill Agreement, my ability to descent, bring motions, act and ratify is undeniable compromised. This resignation is effective immediately. Regards, /s/ Raymond J. Talarico Raymond J. Talarico Cc: Charles Pearlman, Arnstein & Lehr LLP Thomas Tew, Tew Cardenas LLP
